IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              September 19, 2008
                                No. 08-50315
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk
WILLIAM E JOHNSON, also known as Willie Johnson, also known as Willie E
Johnson

                                            Plaintiff-Appellant

v.

STATE OF TEXAS; TEXAS DEPARTMENT OF CRIMINAL JUSTICE-
INSTITUTIONAL DIVISION TIME CALCULATION DEPARTMENT; BOARD
OF PARDONS AND PAROLES; TEXAS LEGISLATURE

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:08-CV-168


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      William E. Johnson, Texas prisoner # 493576, is appealing the district
court’s dismissal of his petition for mandamus, the denial of his motion to recuse
the district court judge from presiding over the case, and the denial as moot of
his motion for preliminary injunction seeking an immediate release from prison.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-50315

      Johnson’s motion for recusal was based solely on his conclusional
allegations. He has not provided any appellate court case number or a copy of
this court’s order that he alleges contained a finding of bias on the part of the
district court judge. Nor has he provided any other evidence that indicated that
the district court was biased against him. Johnson has therefore shown no
abuse of discretion with regard to the denial of his motion to recuse. See 28
U.S.C. § 455(a), (b)(1); 28 U.S.C. § 144; Matassarin v. Lynch, 174 F.3d 549, 571
(5th Cir. 1999).
      The district court properly dismissed Johnson’s petition for mandamus
because federal courts have “no general power to issue writs of mandamus to
direct state courts and their judicial officers in the performance of their duties.”
Lamar v. 118th Judicial Dist. Court of Tex., 440 F.2d 383, 384 (5th Cir. 1971).
      Insofar as Johnson’s motion for a preliminary injunction sought an order
for his immediate release, the denial of the motion is affirmed because Johnson
must pursue this remedy in a habeas proceeding. See Wilkinson v. Dotson, 544
U.S. 74, 81 (2005). Johnson’s motion for a writ of supersedeus is denied.
      AFFIRMED; MOTION DENIED.




                                         2